U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39571
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                   Ryan M. VANVALKENBURGH
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                            Decided 13 May 2020
                          ________________________

Military Judge: Joseph S. Imburgia.
Approved sentence: Dishonorable discharge, confinement for 1 year,
forfeiture of all pay and allowances, reduction to E-1, and a repri-
mand. Sentence adjudged 20 June 2018 by GCM convened at Misawa
Air Base, Japan.
For Appellant: Major Rodrigo M. Caruço, USAF; Joseph Grossman (ci-
vilian intern). 1
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Anne
M. Delmare, USAF; Major Zachary T. West, USAF; Mary Ellen Payne,
Esquire.
Before J. JOHNSON, POSCH, and KEY, Appellate Military Judges.
Judge KEY delivered the opinion of the court, in which Chief Judge J.
JOHNSON and Judge POSCH joined.
                          ________________________




1Mr. Grossman was a legal intern with the Air Force Legal Operations Agency and
was at all times supervised by attorneys admitted to practice before this court.
               United States v. VanValkenburgh, No. ACM 39571


    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
KEY, Judge:
    A military judge convicted Appellant, consistent with his pleas made pur-
suant to a pretrial agreement (PTA), of one specification of sexual abuse of a
child in violation of Article 120b, Uniform Code of Military Justice (UCMJ),
10 U.S.C. § 920b, and one specification each of possessing child pornography
and violating 18 U.S.C. § 2423(e) by attempting to travel into the United
States for the purpose of engaging in illicit sexual conduct, in violation of Ar-
ticle 134, UCMJ, 10 U.S.C. § 934. 2 A panel consisting of officer members sen-
tenced Appellant to a dishonorable discharge, confinement for one year, for-
feiture of all pay and allowances, reduction to the grade of E-1, and a repri-
mand. The sole sentencing limitation in the PTA was to not approve any con-
finement in excess of two years, and the convening authority approved the
sentence as adjudged.
    On appeal, Appellant raises one issue through counsel: whether the mili-
tary judge erred in denying the Defense’s challenge for cause against one of
the members, Major (Maj) KP. Appellant personally raises three additional
issues pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982): (1)
whether the military judge erred in allowing trial counsel to elicit testimony
regarding the availability of sex-offender treatment in confinement; (2)
whether the military judge erred in denying a defense motion to suppress the
fruits of a search; 3 and (3) whether a mandatory dishonorable discharge
amounts to cruel and unusual punishment. We find no error that materially
prejudiced a substantial right of Appellant and affirm the findings and sen-
tence.




2All references in this opinion to the Uniform Code of Military Justice, Rules for
Courts-Martial, and Military Rules of Evidence are to the Manual for Courts-Martial,
United States (2016 ed.).
3 Appellant styled this issue as “the military judge’s admission of text messages from
Appellant to his friends and family impacted his decision to plead guilty,” but his dis-
cussion of the alleged error indicates he takes issue with the military judge’s sup-
pression ruling, not the later admission of the text messages, which Appellant agreed
to as part of a stipulation of fact. We have rephrased the issue accordingly.




                                           2
                  United States v. VanValkenburgh, No. ACM 39571


                                     I. BACKGROUND
    Appellant, then a 19-year-old Airman stationed at Misawa Air Base (AB),
Japan, met PS online via social media in April 2016. PS, who lived with her
parents in Alaska, held herself out as a 17-year-old. The two interacted fre-
quently using social media and video conferencing software, and they de-
scribed themselves as boyfriend and girlfriend, even though they never met
in person.
   Around July 2016, one of PS’s friends sent Appellant a message telling
him PS was 13 years old, not 17. Appellant confronted PS with this infor-
mation, and PS admitted she was only 13. 4 Nevertheless, Appellant contin-
ued his online relationship with PS, which escalated to the two exchanging
sexually explicit messages and nude pictures of each other.
    In December 2016, Appellant—with the approval of PS’s parents—
purchased round-trip airline tickets for April 2017 for the purpose of meeting
PS in person. Separately, Appellant and PS discussed their plans to engage
in sexual conduct during the trip. 5 One of Appellant’s friends learned of the
upcoming trip and alerted military law enforcement who apprehended Appel-
lant the day before his flight to Alaska was scheduled to leave. Appellant con-
fessed to sending and receiving both sexually explicit messages and nude im-
ages with respect to PS, some of which were later found on Appellant’s phone.
    Appellant sought to suppress his statements to law enforcement agents,
as well as evidence derived from searches of his Facebook account, his cell
phone, and his laptop computer. Amongst the evidence found on the laptop
were messages between Appellant and his friends and family about his rela-
tionship with PS. The military judge denied these motions, and Appellant
subsequently entered into a PTA in which he agreed to, inter alia, plead
guilty and “waive all waivable motions.” After the military judge accepted
Appellant’s guilty plea and found him guilty of the three specifications he
was charged with, Appellant was sentenced by officer members.




4   PS was 15 years old at the time of trial.
5 Appellant was 20 years old (and PS was 13 years old) at the time of the intended
trip.




                                                3
             United States v. VanValkenburgh, No. ACM 39571


                              II. DISCUSSION
A. Challenge for Cause of Maj KP
   Appellant argues the military judge erred in denying his challenge for
cause against one of the members detailed to his court-martial, Maj KP.
   1. Additional Background
    Twelve members were detailed to Appellant’s court-martial, including
Maj KP and Captain (Capt) AC. During voir dire, Maj KP disclosed he had
been a member on a court-martial with similar offenses about a year prior,
and that he had worked with the assistant trial counsel about twice a month
in a contracting capacity and would see him at the gym on a daily basis. Capt
AC disclosed that she was a sexual assault response coordinator (SARC), and
had performed that role at various command levels and installations, work-
ing with “countless victims of adult sexual assault.”
    Trial defense counsel challenged Maj KP and two other members for
cause, but did not challenge Capt AC. The military judge denied the chal-
lenge of Maj KP, but granted the other two challenges. Trial defense counsel
exercised their peremptory challenge against Maj KP, then stated they “just
wanted to put on the record” some information regarding their member selec-
tions. They explained, “to the extent that conventional wisdom says that the
defense should not have SARCs on the panel, we’ve considered that and have
nevertheless chosen not to use a peremptory on [Capt AC], or challenge her
for cause, and our client was involved in that decision.”
    Now on appeal, Appellant argues the military judge’s decision not to
grant the challenge of Maj KP put the Defense in the “untenable position” of
deciding whether to use his peremptory challenge against Maj KP or Capt
AC, who had substantial experience working with sexual assault victims. Ap-
pellant contends his trial defense counsel faced the choice of using his per-
emptory challenge against Maj KP, thereby precluding appellate review of
the challenge for cause, or peremptorily removing Capt AC, thereby risking a
complaint of ineffective assistance from Appellant for not removing Maj KP,
whom counsel felt strongly enough about to challenge for cause in the first
place.
   2. Law
   Under Rule for Courts-Martial (R.C.M.) 912(f)(4), “When a challenge for
cause has been denied[,] the successful use of a peremptory challenge by ei-
ther party, excusing the challenged member from further participation in the
court-martial, shall preclude further consideration of the challenge of that
excused member upon later review.” Since R.C.M. 912(f)(4) was amended in
2005, the use of a peremptory challenge to remove a member from the panel


                                     4
              United States v. VanValkenburgh, No. ACM 39571


has operated to preclude appellate review of the ruling on an earlier chal-
lenge for cause of that member. See United States v. Spear, No. ACM 38537,
2015 CCA LEXIS 310, at *12–13 (A.F. Ct. Crim. App. 30 Jul. 2015) (unpub.
op.). 6
    3. Analysis
    By exercising his peremptory challenge against Maj KP, Appellant pre-
cluded our review of the denial of his challenge for cause pursuant to R.C.M.
912(f)(4). Appellant asserts he faced a difficult choice in deciding whether to
remove Maj KP with a peremptory challenge or to preserve the challenge for
cause for appellate review by removing Capt AC instead. “A hard choice is
not the same as no choice.” United States v. Martinez-Salazar, 528 U.S. 304,
315 (2000). Moreover, we are not convinced Appellant faced as much of a di-
lemma at trial as he would now have us believe. First, Appellant did not chal-
lenge Capt AC for cause. Second, his trial defense counsel explained for the
record that they had purposely chosen—after consulting Appellant—not to
challenge Capt AC either peremptorily or for cause, which strongly indicates
that even if the challenge of Maj KP had been successful, Appellant still
would not have attempted to remove Capt AC. Based upon the record before
us, Appellant’s counsel made the calculated decision to exercise his peremp-
tory challenge on Maj KP and not on Capt AC, after consultation with Appel-
lant, and has, as a result, precluded our review of the military judge’s ruling.
B. Testimony Regarding Sex-Offender Treatment in Confinement
    Appellant argues the military judge erred in permitting trial counsel to
elicit evidence of the availability of sex-offender treatment in military con-
finement facilities. We agree. We do not agree, however, with Appellant’s ar-
gument that such error warrants setting aside either the findings or the sen-
tence.
    1. Additional Background
   Trial defense counsel sought to convince the members to sentence Appel-
lant to little or no time in confinement. Their approach was, first, to have the
Defense’s psychologist, Dr. S, testify as to Appellant’s low risk of re-offending
and safeguards that could be put in place to help guard against re-offense.


6Prior to 2005, the denial of a challenge for cause of a member who is ultimately re-
moved by a peremptory challenge could be preserved for appeal if trial defense coun-
sel explained on the record that the peremptory challenge would have been used on a
different member but for the denied challenge for cause. See United States v. Leon-
ard, 63 M.J. 398, 402–03 (C.A.A.F. 2006).




                                         5
               United States v. VanValkenburgh, No. ACM 39571


Second, they argued Appellant would return home where his father could im-
plement those safeguards, so confinement was not needed to deter future
misconduct by Appellant. Third, they demonstrated PS’s parents neither per-
ceived PS had been harmed in any way nor believed harsh punishment was
warranted. 7
    Dr. S, who was recognized by the military judge as an expert in forensic
psychology and the recidivism risk of sexual offenders, recommended Appel-
lant receive sex-offender-specific counseling, have his Internet access either
monitored or disallowed, and have only limited supervised contact with ado-
lescents. During cross-examination of Dr. S, trial counsel sought—over de-
fense objection—to elicit Dr. S’s view on whether or not Appellant could ob-
tain counseling while in confinement. In an Article 39(a), UCMJ, 10 U.S.C.
§ 839(a), session, outside the presence of the members, trial defense counsel
argued that discussing counseling in military confinement facilities would be
misleading due to the PTA’s two-year confinement limitation essentially ren-
dering Appellant ineligible for participation in the treatment programs. 8
    Dr. S explained to the military judge that his understanding was that
counseling was typically not offered to anyone in military confinement if they
were sentenced to less than 36 months. He said the confinement facilities
could make exceptions on case-by-case bases, but such exceptions were un-
likely due to the military programs both facing overwhelming demand and
preferring participants have a sufficient sentence in order to complete the
entire program. Dr. S also noted sex-offense counseling was no longer offered
at the Naval Consolidated Brig in Charleston, South Carolina.
    The military judge asked Dr. S, “Is there a possibility for sex offender
counseling to occur in a [Department of Defense (DoD)] confinement facilities
[sic] and, if yes, can it start in confinement and then continue in the outside
world? Is there even a possibility?” Dr. S, who was neither part of the mili-
tary nor affiliated with military confinement facilities, answered, “There—
there is a possibility.” Trial defense counsel asked Dr. S whether a particular
military confinement facility would allow someone to start counseling with-
out a long enough sentence. Dr. S began to explain his understanding of the
facilities’ preference that people complete the entire program in-house when


7The Defense introduced a letter from PS’s mother that said she did not support Ap-
pellant’s prosecution at all.
8 Presciently, trial defense counsel noted, “It’s the counseling that to me gets very,
very messy very, very fast if we start to introduce evidence about counseling in con-
finement.”




                                          6
                 United States v. VanValkenburgh, No. ACM 39571


the military judge interrupted him and said, “and doctor, I’ll probably cut you
off there. Because really all that matters is ‘if it’s possible.’ It’s possible on the
outside; it’s possible on the inside.”
    Trial counsel referred to an affidavit, later attached to the record as an
appellate exhibit, which explains counseling was available at two military
confinement facilities: Naval Consolidated Brig at Miramar, California, and
the United States Disciplinary Barracks at Fort Leavenworth, Kansas. The
affidavit notes the sex-offender treatment program is generally unavailable
to any inmate with a sentence less than 31 months, and that a person with a
sentence between 21 and 31 months could only participate in the program “if
they voluntarily agreed to hold good conduct time in abeyance.” The affidavit
describes inmates with a sentence of 20 months or less as “ineligible” for the
treatment program. 9 The affidavit also notes that where inmates are confined
“depends on several factors,” and that members sentenced to 12 months or
less would be confined in a local facility or a civilian confinement facility, ra-
ther than at one of the military facilities offering the treatment program.
    After this discussion, the military judge remarked, “we’re way down in
the weeds on collateral matters to begin with,” and then told Dr. S: “I’m going
to limit your response to: ‘Yes, it’s possible for an individual to receive [sex
offender] counseling in a DoD confinement facility. . . . regardless of how long
confined. It’s also possible to start and then continue in a civilian jurisdic-
tion.’” After some additional discussion, the military judge said, “I’m not go-
ing to allow you to elaborate on how likely or unlikely or how possible it
might be. It’s just going to be: ‘Is it possible, yes or no?’” The military judge
asked the parties, “do counsel agree that you want all this stuff to come in?”
Trial counsel answered in the affirmative, while trial defense counsel said,
“Well, no I don’t want it in. That’s why I objected, but I understand your rul-
ing.” The military judge did not place a Mil. R. Evid. 403 analysis on the rec-
ord.
    Once the members returned to the courtroom, trial counsel resumed
cross-examining Dr. S, asking him whether the services he had recommended
Appellant obtain in the civilian community, including “sex offender treatment
program sort of counseling,” were also provided in military confinement facil-
ities. Dr. S answered, “the counseling—the internet filter is not.” Dr. S also
agreed that services offered in confinement would be provided free of charge.
On re-direct examination, Dr. S affirmed it was possible for a military mem-
ber to start sex-offender treatment counseling in confinement and then con-


9   They would, however, be eligible for a sex offender education program.




                                            7
              United States v. VanValkenburgh, No. ACM 39571


tinue the treatment after release. Later, the parties stipulated there are cer-
tified sex-offender counselors available in military confinement facilities.
    In arguing to the members, trial counsel only briefly alluded to Appel-
lant’s ability to get treatment, saying, “Where is he going to get all of those
steps? You heard from Dr. [S], the [DoD] has all of those things.” Trial de-
fense counsel, meanwhile, argued it was possible to start counseling in a mili-
tary confinement facility and then complete it outside such a facility upon
release, saying, “the evidence before you is that rehabilitation—his counsel-
ing can start immediately. The evidence before you is that it is possible to get
it in a DoD confinement facility.” In rebuttal, trial counsel again only alluded
to counseling, saying,
       [Appellant] will get all of those things that Dr. [S] said he
       needed and he will get it for free. Again, it is up to him to take
       it but at least they are all there for him. The chaperone; the In-
       ternet; the unrestricted phone access—you don’t have to worry
       if he would do that on his own because they would be there for
       him. . . . Now, in confinement—stipulated by the judge that all
       of these programs they exist. They exist free of charge to him
       for him to take advantage of, if he chooses to.
    After counsel concluded their arguments, trial counsel requested the mili-
tary judge instruct the members that sex-offender treatment programs in
military confinement facilities “do exist and they are free of charge.” The mil-
itary judge declined this request, adding, “[t]here is no need to further muddy
the water on this collateral issue.”
    According to documentation in the record of trial received by the court,
Appellant was transferred to a local confinement facility on Misawa AB at
the conclusion of his trial on 20 June 2018. On 6 July 2018, he was trans-
ferred to the Naval Consolidated Brig in Charleston, South Carolina. Neither
of these facilities is identified as offering any sex-offender counseling services
in the affidavit included as an appellate exhibit, and, according to Dr. S, the
Charleston facility was no longer offering sex-offender treatment.
   2. Law
    We review “a military judge’s decision to admit evidence for an abuse of
discretion.” United States v. Barker, 77 M.J. 377, 383 (C.A.A.F. 2018) (quot-
ing United States v. Humpherys, 57 M.J. 83, 90 (C.A.A.F. 2002)). Military
judges abuse their discretion when their “factual findings are clearly errone-
ous, view of law is erroneous, or decision is outside the range of reasonable
choices.” Id. (citations omitted). In applying the Mil. R. Evid. 403 balancing
test, military judges enjoy “wide discretion.” United States v. Manns, 54 M.J.
164, 166 (C.A.A.F. 2000) (citations omitted). However, we give less deference


                                        8
               United States v. VanValkenburgh, No. ACM 39571


to military judges’ decisions if they do not explain their analysis on the rec-
ord, and we give military judges no deference when they fail to conduct the
analysis at all. Id. (citations omitted).
    If evidence is improperly admitted during sentencing proceedings, “the
test for prejudice is whether the error substantially influenced the adjudged
sentence.” Barker, 77 M.J. at 384 (internal quotation marks and citation
omitted). We evaluate the relative strength of the parties’ cases along with
the materiality and quality of the evidence in question. Id. (citation omitted).
In determining whether an error had such a substantial influence, we consid-
er:
        (1) the probative value and weight of the evidence . . .; (2) the
        importance of the evidence in light of other sentencing consid-
        erations . . .; (3) the danger of unfair prejudice resulting from
        the evidentiary ruling; and (4) the sentence imposed when
        compared to the maximum and to the sentence trial counsel
        argued for.
United States v. Griggs, 61 M.J. 402, 413 (C.A.A.F. 2005) (Crawford, J., con-
curring in part and dissenting in part) (citing United States v. Saferite, 59
M.J. 270, 274–75 (C.A.A.F. 2004)).
    Military members “should be sentenced without regard to the collateral
administrative consequences of the sentence in question.” United States v.
Murphy, 26 M.J. 454, 457 (C.M.A. 1988) (citation omitted). The availability of
treatment and rehabilitation programs in confinement facilities and the time
needed to complete them are among the collateral matters “normally off lim-
its” to military judges and members considering an appropriate court-martial
sentence. United States v. Flynn, 28 M.J. 218, 221 (C.M.A. 1989) (citing Unit-
ed States v. Lapeer, 28 M.J. 189 (C.M.A. 1989)) (additional citation omitted). 10
     3. Analysis
    This case aptly demonstrates the wisdom of excluding collateral matters
from the court-martial sentencing process. In permitting trial counsel to
delve superficially into the availability of sex-offender treatment programs in
military confinement facilities, the members were given the impression Ap-
pellant could voluntarily take advantage of such treatment should he be sen-


10See also United States v. Smith, No. ACM 38157, 2013 CCA LEXIS 1084, at *19
(A.F. Ct. Crim. App. 5 Dec. 2013) (unpub. op.) (“the availability of sex offender treat-
ment in confinement still falls within the category of collateral matters that members
should not consider in determining an appropriate sentence”).




                                           9
               United States v. VanValkenburgh, No. ACM 39571


tenced to confinement. In reality, the availability of such treatment was de-
pendent on the length of Appellant’s confinement and at which facility he
would be confined—neither of which the members had any information
about. Based upon documentation in the record, it appears Appellant ulti-
mately was housed in confinement facilities which did not offer sex-offender
treatment programs at all. Further complicating matters, Appellant’s PTA
generally operated as a ceiling on Appellant’s confinement, below which Ap-
pellant’s ability to participate in such programs in military confinement facil-
ities was non-existent unless he received an approved sentence of at least 21
months, was housed in one of two specific confinement facilities, and agreed
to hold his good time in abeyance.
    The military judge correctly identified the issue of this treatment as a col-
lateral matter, and he pointed out that the court-martial had descended “way
down in the weeds” on it. Despite this recognition, the military judge permit-
ted Dr. S to comment on the possibility of treatment in military confinement
facilities while simultaneously prohibiting Dr. S from elaborating on just how
remote of a possibility it was unless Appellant received a qualifying sentence
and was incarcerated at a facility offering such treatment. 11
    Although the availability of sex-offender treatment in penal institutions is
typically impermissible sentencing evidence, it may be introduced in rebuttal.
See Flynn, 28 M.J. at 222. The limited statement that treatment was “possi-
ble” in military confinement facilities, however, did not rebut any aspect of
the Defense’s case. 12 Instead, the statement suggested Appellant could avail
himself of treatment in a military confinement facility despite the fact the
affidavit in the possession of the parties and the military judge indicated that
was not true. Dr. S explained, outside the presence of the members, that the
treatment was no longer available at the Naval Consolidated Brig in Charles-
ton. The fact Appellant could be confined at a local or civilian confinement
facility was simply not addressed. This state of affairs demonstrates the wis-


11We note that if the members had received such information and wanted Appellant
to obtain treatment in confinement, they very well may have adjudged a lengthier
sentence to effect that goal.
12 In Flynn, the defense had introduced evidence “suggesting that incarceration for
child molesters at the United States Disciplinary Barracks, Fort Leavenworth, or any
other penal institution was not appropriate.” 28 M.J. at 221–22. In addition to taking
judicial notice of the treatment program at that facility, the military judge in Flynn
explained to the members the different confinement facilities in which the accused
could be incarcerated, the sentence required for each, and the availability of the
treatment programs in those facilities.




                                         10
              United States v. VanValkenburgh, No. ACM 39571


dom of our sister court’s assessment that the “potential for participation in a
treatment program while confined is precisely the sort of variable that is not
susceptible to proof at trial and generally should not be considered in arriving
at an appropriate sentence.” United States v. Flynn, No. 20061309, 2008 CCA
LEXIS 549, at *17 (A. Ct. Crim. App. 31 Oct. 2008) (unpub. op.) (citation
omitted). The admission of evidence as to the collateral issue of the “possibil-
ity” of treatment in military confinement facilities was an abuse of discretion.
    Despite this error, we see no basis for setting aside the findings in this
case, as Appellant requests, and we conclude from our analysis using the
four-part test from Griggs that the error did not substantially influence the
adjudged sentence. The probative value and weight of the evidence was low
in light of the military judge’s sharp limitation of the amount of information
actually admitted for the members’ use. As admitted, the evidence was more
misleading than probative of any fact in issue. Trial counsel—likely cognizant
of the low probability of Appellant actually being eligible for any in-
confinement treatment due to the PTA limitations—did not attempt to capi-
talize on the treatment issue, only alluding to the availability of counseling
by generalizing about “all of those things” Dr. S recommended and “all of
these programs” available in confinement. Thus, trial counsel diminished the
weight the members should give the information. Even then, trial defense
counsel correctly pointed out to the members they had received no evidence
Appellant would actually receive any treatment in military confinement.
Considering the Defense’s focus on rehabilitation and the absence of victim-
impact evidence, the availability of treatment was an important considera-
tion for sentencing purposes. Yet, the danger of unfair prejudice in admitting
evidence of treatment merely being “possible” in confinement was low, espe-
cially after trial defense counsel correctly explained there was no evidence
Appellant could take advantage of any such treatment, relegating the concept
of treatment in Appellant’s situation to the realm of speculation and conjec-
ture. The members sentenced Appellant to one year of confinement, in spite
of trial counsel’s request he be sentenced for three years—demonstrating the
members discounted trial counsel’s argument that Appellant needed a longer
period of confinement. Considering Appellant faced 55 years in confinement,
the much lower sentence he received indicates the error did not influence the
sentence the members adjudged. Although the military judge erred, we con-
clude the error did not substantially influence the Appellant’s adjudged sen-
tence, and he is not entitled to relief.
C. Ruling on Suppression Motion
    Appellant argues he was prejudiced by the military judge’s denial of one
of his suppression motions, specifically the motion to suppress evidence
seized from his laptop computer. He argues that had the military judge sup-


                                      11
             United States v. VanValkenburgh, No. ACM 39571


pressed messages sent between Appellant and his family and friends, that
“very likely would have affected Appellant’s decision to plead guilty.” We are
convinced such a ruling would have been a consideration in Appellant’s de-
termination of how to plead, but we are likewise convinced Appellant waived
our review of this issue.
    Appellant not only entered an unconditional plea, he agreed as part of his
PTA to “waive all waivable motions,” and he discussed with the military
judge his understanding of this waiver and its impact on his ability to have
appellate courts review the rulings on his various motions, including the sup-
pression motion pertaining to his laptop. Some of the messages between Ap-
pellant and his family and friends were attached to the stipulation of fact ac-
companying Appellant’s guilty plea in which Appellant expressly agreed: to
“waive[ ] any objection he may have to the admission” of the facts in the stip-
ulation; the stipulation attachments were admissible; and to “waive[ ] any
objection based on hearsay, authentication, lack of foundation, or other po-
tential objections to the introduction” of the attachments.
   In general, an “unconditional plea of guilty waives all nonjurisdictional
defects at earlier stages of the proceedings.” United States v. Hardy, 77 M.J.
438, 442 (C.A.A.F. 2018) (quoting United States v. Lee, 73 M.J. 166, 167
(C.A.A.F. 2014)) (additional citations omitted). Appellant went farther, ex-
pressly disavowing his right to have the ruling on the suppression motion re-
viewed on appeal. Based upon the foregoing, we conclude Appellant has in-
tentionally relinquished his rights with respect to appellate review of this
matter. See United States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009). We
have assessed the entire record, considered our obligations under Article
66(c), UCMJ, and determined we will leave Appellant’s waiver intact. 10
U.S.C. § 866(c); see United States v. Chin, 75 M.J. 220, 223 (C.A.A.F. 2016).
D. Whether a Mandatory Dishonorable Discharge is Unconstitutional
    Appellant was sentenced to be confined for one year, reduced to the grade
of E-1, reprimanded, and dishonorably discharged, as well as to forfeit all of
his pay and allowances. Appellant personally argues on appeal that a manda-
tory dishonorable discharge amounts to cruel and unusual punishment.
    Under Article 56(b), UCMJ, 10 U.S.C. § 856(b), an enlisted person con-
victed of certain offenses must receive a dishonorable discharge as part of his
punishment. These offenses include rape and sexual assault of a child under
Article 120b(a) and (b), UCMJ. Appellant, however, was not convicted of ei-
ther of these offenses—he was convicted of committing sexual abuse of a child
under Article 120b(c), to which the mandatory dishonorable discharge provi-
sion does not apply.




                                      12
                 United States v. VanValkenburgh, No. ACM 39571


    Not only was Appellant not subject to a mandatory dishonorable dis-
charge by operation of law, we see nothing in the record of his trial suggest-
ing that the parties believed a dishonorable discharge was a required part of
Appellant’s sentence or that the members were led to believe that was the
case. In discussing the maximum sentence, both trial counsel and trial de-
fense counsel stated on the record, in Appellant’s presence, that there was no
mandatory minimum sentence in this case. During voir dire, both the Gov-
ernment and Defense brought up the members’ options of sentencing Appel-
lant to a dishonorable or a bad-conduct discharge. The military judge dis-
cussed Appellant’s PTA with him, including a provision in which Appellant
agreed to waive discharge board proceedings should he not be sentenced to
any punitive discharge at all. Appellant told the military judge he understood
that provision.
    Beyond simply understanding the different sentencing options available
to the members with respect to a punitive discharge, Appellant affirmatively
asked the members to adjudge a dishonorable discharge after discussing the
matter with the military judge. During that discussion, which occurred prior
to trial defense counsel’s sentencing argument, the military judge asked Ap-
pellant if he understood that the members “can adjudge not only a dishonor-
able discharge, but also a bad conduct discharge,” to which Appellant an-
swered in the affirmative. The military judge further explained Appellant
might not receive a punitive discharge at all, and that in that case the provi-
sions in his PTA regarding administrative discharge proceedings would con-
trol. Appellant said he believed a dishonorable discharge would be appropri-
ate in his case, and trial defense counsel told the military judge, “if this case
had been charged a little bit differently on very similar facts, a dishonorable
discharge would be mandatory, so that’s what he was trying to say when he
said it would be appropriate.” Finally, the military judge instructed the
members they could adjudge a dishonorable discharge, a bad-conduct dis-
charge, or no punishment at all.
    Since Appellant did not face a mandatory dishonorable discharge, this al-
leged error is without merit and warrants no relief. To the extent Appellant’s
argument is actually one of sentence severity, we have considered Appellant;
the nature and seriousness of his admitted offenses; his record of military
service; and all matters contained in the record of trial, to include his case at
trial and the matters he submitted in clemency. 13 We conclude the approved
sentence, including a dishonorable discharge, is not inappropriately severe.


13   United States v. Sauk, 74 M.J. 594, 606 (A.F. Ct. Crim. App. 2015).




                                            13
             United States v. VanValkenburgh, No. ACM 39571


                             III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred.
Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the
findings and sentence are AFFIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                     14